[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO JOIN ASCO-PLAINTIFF
Plaintiff Monica Land was employed by Aetna Casualty  Surety Company. Her employer has filed a motion to join her action against the defendants. The employer claims that the notice the plaintiff was required to give by General Statutes § 31-293 (a) was not given because the envelope in which the notice was mailed had the notation: "Attn: Worker's Compensation Department." The notice and envelope were addressed to the employer, Aetna Casualty. Surety Company. The notice was properly given. Since the employer failed to act within thirty days of its receipt of the employee's notice, the motion to intervene is denied.
THIM, JUDGE